Case 4:08-cr-20181-MAG-MJH ECF No. 110, PageID.396 Filed 07/12/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,

v                                                         Case No. 08-20181
                                                     HON. MARK A. GOLDSMITH
D1- DAWUD MAJIED,

            Defendant.
_______________________________/

                      AMENDED ORDER STRIKING STIPULATION

       On July 9, 2021, a stipulation was filed [Dkt. 108].

       Pursuant to E.D. Mich. Local Rules Appendix ECF Rule 12(a), a proposed stipulation

and order must be submitted as a Word or WordPerfect Document via the link under the

Utilities section of CM/ECF. The stipulation at issue is not in compliance with the rule.

       IT IS ORDERED, that the stipulation [Dkt. #108] is STRICKEN.

       SO ORDERED.

Dated: July 12, 2021                                 s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge
